Ho ave, J.
The plaintiffs obtained a judgment by confession against the defendant in the Fourth District Court of New Orleans, on the tAventy-third November, 1868. The defendant Avas at that time and had been for some years a resident of and domiciled in the parish of Terrebonne.
Execution Avas issued on the judgment and seizure made of the leases of certain plantations in tho parish of Terrebonne, and of the movables and' crops on two of them. John B. Murison intervened, claiming to haA'e a privilege for plantation supplies furnished by him on the crops, and a pledge of all the other movables, and obtained an order permitting him to bond tho property which had been seized, and this was accordingly done.
Various proceedings took place in the case, which it is not deemed necessary to detail specifically, and after trial the court a qua gave judgment in favor of the intervenor Murison, so far as tho crops of sugar and molasses were concerned, and against him as to the other movable effects which had been seized. The plaintiffs alone hav'e appealed.
We do not perceive any error in the judgment so far as plaintiffs . are concerned. Murison had a privilege on the crops seized, for supplies furnished, to the amount of about $14,000 — an amount largely in excess of the apparent value of the sugar and molasses. It appears also that on tho tAventy-seventh November, 1868, ho caused the entire property on the two plantations to be seized under a judgment for upwards of $40,000, which he had obtained in the United States Circuit Court against the defendant Chapman. It is evident that the crops seized were not equal in value to the supplies for which. Murison was a privileged creditor. It follows then that he had an interest to claim the absolute nullity of the judgment of plaintiffs, so far as the crops were sought to be seized under it. That the judgment was an absolute nullity as to Murison can not now be doubted. It was confessed in violation of the statute of 1861, now embodied in Rev. C. C. 162, See Richardson v. Hunter, 23 An. 255.
Judgment affirmed.